Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 

Status of the Application
This Non-Final Office Action is in response to Application Serial 16/724,727. In response to Examiner’s Office Action filed on February 24,2022, Applicant on May 24, 2022 amended claims 1, 11, and 20. Applicant canceled claim 8, therefore the claims 8 and 14 are canceled. The claims 1-7,9-13, 15-20 are pending in this application and have been rejected below.


Response to Amendment
Regarding the 35 U.S.C. 112a. The Applicant’s amendments to the claims are persuasive. The 35 U.S.C. 112a is withdrawn.

Regarding the 35 U.S.C. 101 rejection, Applicant’s arguments are persuasive.  The 35 U.S.C. 101 is withdrawn.

Regarding the 35 U.S.C. 103 rejection,  Applicant’s have been fully considered but they are not persuasive.  The claims 1-7, 9-13, 15-20 are rejected under 35 U.S.C 103, see below.


Response to Arguments

Rejection under 35 U.S.C 112a 
On page 8, claims 1 - 10 and 20 stand rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement. Without addressing the propriety of these rejections, Applicant respectfully submits that the amendments to the claims made herein obviate these rejections. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 112 rejections.

Examiner submits, the Applicant’s amendments to the claims are persuasive. The 35 U.S.C. 112a is withdrawn.

Rejection under 35 U.S.C 101 
On Pages 7- 11, Applicant submits, “… Applicant respectfully submits that the claims as originally presented and as currently amended are not directed to a judicial exception, particularly a method of organizing human activity. Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, an application for resolving event conflicts within a calendaring application by identifying an overlap -9- Atty. Docket No. RPS920190178USNP(710.678)between an event that has been received and accepted by a user and another event, visually distinguishing the event and the other event involved in the overlap from other non-conflicting events, and resolving the conflict by performing an action including disabling the calendaring application until the overlap is resolved, thereby providing an application that can resolve overlapping event conflicts. Claim 1. … Applicant respectfully submits that the claims are not directed to matter that falls within these enumerated groupings.  In the present application, the Office indicates that the claims are directed to the grouping of "certain method of organizing human activity." Office Action at p. 17.  Applicant respectfully disagrees. … The claims are directed toward a system that resolves conflicts within a calendaring application. While the events may correspond to events that a person may attend, the claims are directed to a system that resolves conflicts within an application.  Thus, the claims are not directed to a system that manages a person or personal behavior.  …. , Applicant respectfully submits that, in the event that the Office moves to Step 2A: Prong Two, that the claims integrate any judicial exception into a practical application and are, thus, patent eligible per Updated MPEP… However, if the Office moves to Step 2B, Applicant respectfully submits that the claims amount to an inventive concept. …. Applicant respectfully submits that the additional elements or combination of elements "add[s] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application." MPEP § 2106.05(I)(A). Applicant respectfully submits that the claims resolve event conflicts in an unconventional manner. Generally, conventional techniques notify a user of a conflict, but do not take any action to either automatically resolve the overlap or force a user to resolve the overlap.  Additionally, Applicant respectfully submits that the limitations include "[o]ther meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment." MPEP § 2106.05(I)(A). Applicant respectfully submits that the claims include additional limitations that are beyond generally linked to the judicial exception.  …. claimed limitations, on the other hand, are directed to an application for resolving event conflicts within a calendaring application by identifying an overlap between an event that has been received and accepted by a user and another event, visually distinguishing the event and the other event involved in the overlap from other non-conflicting events, and resolving the conflict by performing an action including disabling the calendaring application until the overlap is resolved, thereby providing an application that can resolve overlapping event conflicts. Thus, Applicant respectfully submits that the claims represent an inventive concept, as the claims when analyzed in combination and as a whole, adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative of an inventive concept, per Updated MPEP. Accordingly, Applicant respectfully submits that, even in the event that the Office reaches Step 2B, the claims represent an inventive concept and are, thus, patent eligible.

Examiner finds the Applicant’s amendments persuasive.  The claims are examined in light of the 35 U.S.C. 101. Examiner submits the claims 1-7, 9-13, 15-20 are examined in light of the 2019 revised Patent Subject Matter Eligibility Guidance.  The claims (claim 1) recites “ … a method, comprising: identifying, … , a user as a receiver of an event request associated with an event; receiving, … an acceptance indication of the event request from the user; determining, … , responsive to receiving the acceptance indication and within a threshold time period prior to the start of the event, an overlap exists between [[an]] the event and at least one other event… ; displaying, responsive to determining an overlap exists, the event and the at least one other event … , wherein the displaying comprises visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap, wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved.” Claims 1-7, 9-13, 15-20, in view of the claim limitations, are directed to the abstract idea. Specifically, claim 1 recites identifying, … , a user as a receiver of an event request associated with an event; receiving, … an acceptance indication of the event request from the user; determining, … , responsive to receiving the acceptance indication and within a threshold time period prior to the start of the event, an overlap exists between [[an]] the event and at least one other event… ; displaying, responsive to determining an overlap exists, the event and the at least one other event … , wherein the displaying comprises visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap, wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved.”. 

Each of these limitations are directed to receiving an event/invitation, determining an overlap, and resolving the overlap of the event/invitation, and thus, the claims are  directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity.  Accordingly, the claims are directed to certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “using a processor”, “at an information handling device”, “using a processor”,” within a calendaring application”,” on a display”, “disabling at least one function of the calendaring application”, in claim 1;   no additional elements are  recited in claims 2-7, 9-10;  “… using a processor”, “at an information handling device”, “a command to transmit”, “an acceptance indication”, “disabling at least one function of the application” in claim 11;  no additional elements are recited in claims 12-13, 15-19; “An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to:…”, “… an acceptance indication…” , “on a display”,  “disabling at least one function of the calendaring application”, in claim 20; 

Particularly within the limitation of “….wherein the displaying comprises visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap, wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved …”,  are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole id more than a drafting effort designed to monopolize the exception – see MPEP 2106.05 ( e) and Vanda Memo,  and thus, the limitations are indicative of integration into a practical application . 


Rejection under 35 U.S.C 103 
On page 13, Applicant traverses, “… claims 1, 8, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Putterman et al. (U.S. Patent App. Pub. No. 2015/0332219, hereinafter "Putterman"). Claims 9 and 10 stand rejected under 35 U.S.C. § 103 as being unpatentable over Putterman in view of Bernier et al. (U. S. Patent No. 8,744,890, hereinafter "Bernier") and in further view of Byun et al. (U.S. Patent Pub. No. 2019/180,248, hereinafter "Byun"). Claims 11 - 13 and 15 - 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Putterman in view of Byun. Claims 2 - 7 stand rejected under 35 U.S.C. § 103 as being unpatentable over Putterman in view of Bernier and in further view of Herrin et al. (U.S. Patent Pub. No. 2018/191,907, hereinafter "Herrin"). Applicant respectfully disagrees with the § 103 rejections for at least the following reasons.  Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. See In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016). Rather, the Office has merely supplied a conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art. Applicant therefore respectfully submits that the Office has not met their burden in rejecting the claims under § 103 and requests that the § 103 be withdrawn. 

The Amendments to the Applicant’s claims necessitate grounds for a new rejection.  
Additionally, Examiner submits Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The claims 1-7, 9- 13, 15-20 are rejected  35 U.S.C. 103, see below.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of Bhogal (US 2009/ 0,083,106 A1) and Stahl (US 2016/0162843 A1)

Regarding Claim 1,  (Currently Amended)
A method, comprising: identifying, using a processor, a user as a receiver of an event request associated with an event; receiving, at an information handling device ,  an acceptance indication of the event request from the user; 


Putterman [022] teaches at operation 210, a meeting moderator sends a meeting request  to a meeting server.  The meeting server request identifies the invitees  …, and individual intervals or increments of time for each of a plurality of meeting segments of the meeting.  At operation 220, notification that the calendar client invitee 1 has accepted or declined one or more meeting segments.

Putterman [012] teaches when a meeting, such as an online conference meeting/session, participants may have conflicts during portions (segments) of the meeting. When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator, indicating for which portions of the meeting there are conflicts., Putterman [012], [021].

determining, using a processor,  responsive to… , an overlap exists between [[an]] the event and at least one other event; 

Putterman [024] teaches the increments of time 335 are used to divide the meeting into (non-overlapping or overlapping) meeting segments.
	
Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.

Although highly suggested, Putterman does not explicitly teach:
“… receiving the acceptance indication and within a threshold time period prior to the start of the event …”

Bhogal teaches:
“… receiving the acceptance indication and within a threshold time period prior to the start of the event …”


Bhogal teaches timeout intervals can be assigned based on seniority within a company. For example, a CEO can be given 72 hours to respond to an invitation, whereas a patent engineer can be given 6 hours to respond to the same invitation., Bhogal [024]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the scheduler giving extra time to reply to some individuals, as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].


within a calendaring application; displaying, responsive to determining an overlap exists, the event and the at least one other event on a display, wherein the displaying comprises … 

Putterman  [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D].

Putterman [038]  teaches at operation 430 one or more status indicator are displayed in a display window to indicate the availability of one or more participants for each meeting segment. Putterman [038],[Figure 4].

Although highly suggested, Putterman does not explicitly teach:
visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; 

Bhogal teaches:
visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; 

Bhogal teaches a schematic view of a timeslot in a user's electronic calendar (300) where a user has scheduled several events. As can be seen in FIG. 3, Event A is an event with priority 1 and is marked as "Accepted;" Event B is an event with priority 2 and is marked as "Tentatively Accepted"; and Event C is an event with priority 3 and is marked as "Tentatively Accepted." Even though Event A, Event B, and Event C do not completely overlap, they have at least some overlapping portions and will therefore be treated as contingent events, Bhogal , [028], [Figure 3]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the scheduler giving extra time to reply to some individuals, as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].

and performing, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap, 

Putterman [012] discusses when in a meeting… participants may have conflicts during segments of the meeting.  When such a scheduling conflict occurs, participants may accept the meeting invitation and send a comment to the moderator.

Putterman [016] discusses meeting server 150 … divides a meeting into time segments, based upon input from a moderator, and sends an invitation to each participant, with the invitation comprising status indicators for each segment of a meeting. Meeting server 150 then receives replies from participants, aggregates status information, and displays the results to the moderator.

Although highly suggested, Putterman does not explicitly teach:
wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved

            Stahl teaches:
wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved

Stahl teaches disable the option to prevent scheduling conflicts in the calendaring application; disabling the option; Stahl [claim 20]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the scheduler giving extra time to reply to some individuals, as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].



Regarding Claim 8,  (Cancelled)	

Regarding Claim 9,  (Original)

The method of claim 1, wherein the performing the action comprises requesting an organizer of the event to adjust a time of the event an alternative time  

Putterman [025] discloses each participant may indicate availability to attend the meeting for one or more periods of time.; Putterman [026] discloses if a participant is not able to attend the entire meeting or wishes to view additional meeting segments, the participant may select the drop down icon …indicating “yes:, “maybe, or “no” for a status indicator.

Putterman Figure 3 teaches alternative time slots. And Putterman teaches a particular user may indicate availability for the first two meeting segments, tentative availability for the 9:30 am-9:45 am meeting segment and no availability for the 9:45 am-10:00 am meeting segment., Putterman [031]



Regarding Claim 10,  (Original)

The method of claim 1, further comprising notifying, subsequent to receiving the acceptance indication and within … period before event, the user to provide an indication regarding which of the event and the at least one other event they plan to attend.  

Putterman  [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D]

Putterman does not teach:
“… within a threshold time …”

Bhogal teaches:
“… within a threshold time …”

Bhogal teaches timeout intervals can be assigned based on seniority within a company. For example, a CEO can be given 72 hours to respond to an invitation, whereas a patent engineer can be given 6 hours to respond to the same invitation., Bhogal [024]


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the scheduler giving extra time to reply to some individuals, as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].

Regarding Claim 11, (Currently Amended) 
A method, comprising: identifying, using a processor, a user as an organizer of an event request; identifying an overlap resolution parameter associated with the event request, wherein the overlap resolution parameter corresponds to a designated temporal acceptance threshold for the event request; receiving, at an information handling device, a command to transmit the event request to at least one other individual; transmitting, responsive to the receiving, the event request to the at least one other individual; receiving an acceptance indication of the event request from the at least one other individual; -4-Atty. Docket No. RPS920190178USNP (710.678) receiving, responsive to receiving the acceptance indication and within a threshold time period prior to the start of the event, an indication that an overlap exists for the at least one individual between an event associated with the event request and at least one other event, wherein the overlap results in a visual distinguishment of the event and the at least one other event from other non-conflicting events within an application of the at least one individual; and resolving, with reference to the overlap resolution parameter, the overlap, wherein the resolving comprises disabling at least one function of the application of the at least one individual until the overlap is resolved

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to a method, Putterman discloses the method as disclosed in Putterman [039] –[043]



Regarding Claim 12,  (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds to an attendance confirmation request for a plurality of event slices for the event request.  

Putterman  [016], [024] teaches  the user accepts meeting attendance for segments., [Figure 3B],[Figure 3C], [Figure 3D] 


Regarding Claim 13,  (Original)

The method of claim 12, wherein the resolving comprises identifying an attendance response from a recipient of the event request to the attendance confirmation request for each of the plurality of event slices.  

Putterman [016], [024] teaches the user accepts meeting attendance for segments.; Putterman [016], [024]  [Figure 3B],[Figure 3C], [Figure 3D].


Regarding Claim 14,  (Canceled)


Regarding Claim 15, (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds a priority of a recipient of the event request with respect to an importance of their attendance.

Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342



Regarding Claim 16, (Original)

The method of claim 15, wherein the resolving the overlap comprises designated the user as one of a high priority recipient or a low priority recipient.  

[similar to claim 15] , Putterman [012], [021] , [024]


Regarding Claim 17,  (Original)

The method of claim 11, wherein the overlap resolution parameter corresponds to an indication regarding the priority of the overlap.  

[similar to claim 15] , Putterman [012], [021] , [024]



Regarding Claim 18,  (Original)

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15] , Putterman [012], [021] , [024]

Although highly suggested, Putterman does not explicitly teach:
“… low priority …”

Bhogal teaches:
“ …a low priority overlap, the overlap may be resolved in favor of the event…”

Bhogal teaches the two or more events are at least partly overlapping in the electronic calendar system.  When a high priority event of the two or more events is canceled from the electronic calendar system, the high priority event is automatically replaced with a lower priority event from the two or more events., Bhogal [abstract]


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the the high priority event is automatically replaced with a lower priority event , as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].



Regarding Claim 19,  (Original)

The method of claim 16, wherein when the indication reveals a … overlap, the overlap may be resolved in favor of the event.  

[similar to claim 15], Putterman [012], [021] , [024]

Although highly suggested, Putterman does not explicitly teach:
“… high priority …”

Bhogal  teaches:
“… high priority …”
Bhogal teaches the two or more events are at least partly overlapping in the electronic calendar system.  When a high priority event of the two or more events is canceled from the electronic calendar system, the high priority event is automatically replaced with a lower priority event from the two or more events., Bhogal [abstract]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Bhogal teaches implementing and using techniques for managing contingent events in an electronic calendar system. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with the high priority event is automatically replaced with a lower priority event , as taught by Bhogal, to make better user of a user's availability and to avoid unnecessary rescheduling of meetings., Bhogal [005].



 Regarding Claim 20, (Currently Amended)
An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: identify a user as a receiver of an event request associated with an event,, responsive to receiving the acceptance indication and within a threshold time period prior to the start of the event, an overlap exists between [[an]] the event and at least one other event within a calendaring application; display, responsive to determining an overlap exists, the event and the at least one other event on a display, wherein the displaying comprises visually distinguishing the event, the at least one other event, and overlap from other non-conflicting events; and perform, responsive to determining that the overlap exists, an action to resolve a conflict created by the overlap, wherein the performing an action comprises disabling at least one function of the calendaring application until the overlap is resolved.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor, Putterman discloses the information handling device as disclosed Putterman [039]-[043]



Claims 2, 3, 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putterman (US 2015/0332219 A1) in view of  Bhogal (US 2009/ 0,083,106 A1) and Stahl (US 2016/0162843 A1) and in further view  of Herrin (US 2018/0,191,907). 

Regarding Claim 2,  (Original)

The method of claim 1, wherein the determining whether the overlap exists comprises determining whether a partial overlap exists.  

[same as claim 1],  Putterman [012], [021], [024], [Figure 3D]

	Although highly suggested, Putterman does not explicitly teach:
“… determining whether a partial overlap exists…”  

Herrin [041] teaches us user decides which conference call the user attends and which conference calls, or portions thereof, to be recorded and transcribed with an attendance of the user when there exists the detected conflict., Herrin [040]-[041],[Figure 2].


Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with deciding which conference call the user attends … or portions thereof, to be recorded and transcribed with an  attendance of the user, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].


Regarding Claim 3,  (Original)

	Putterman teaches:
The method of claim 2, wherein the determining further comprises identifying, responsive to determining that …, a portion of the event and a portion of the at least one other event corresponding ….  

[same as claim 1], Putterman [012]

Putterman does not teach:
“… determining that the partial overlap exists, … to the partial overlap …”
Herrin teaches:
identifying, responsive to determining that the partial overlap exists, a portion of the event and a portion of the at least one other event corresponding to the partial overlap.  

Herrin [041] teaches us user decides which conference call the user attends and which conference calls, or portions thereof, to be recorded and transcribed with an attendance of the user when there exists the detected conflict., Herrin [040]-[041], [Figure 2]

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, with deciding which conference call the user attends … or portions thereof, to be recorded and transcribed with an  attendance of the user, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].


Regarding Claim 4,  (Original)

The method of claim 3, wherein the performing the action comprises querying the user which of the event or the at least one other event they will fully attend and thereafter providing, responsive to receiving a selection, an indication of the selection to at least the event organizer of the event the user will not fully attend.  

Putterman [012], [021] and Putterman  [024] teaches determining and indicating participant availability for a plurality of meeting segments. The user accepts meeting attendance for segments.; Putterman [025] teaches each participant may indicate availability to attend the meeting for one or more periods of time. It is noted that in the case the drop down icon, … shown at 346 has not been selected, and therefore the response sets availability for the entire duration of the meeting., [Figure 3B],[Figure 3C], [Figure 3D].


Regarding Claim 5,  (Original)

The method of claim 3, wherein the performing the action comprises ….selecting to attend the event or the at least one other event based on a determined necessity of a presence of the user at the portion of the event and the portion of the at least one other event.  

[Similar to claim 4], Putterman  [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D].  and 

Putterman [016],[Figure 3B],[Figure 3C], [Figure 3D] and Putterman [024] teaches the meeting invitation may be sent to a plurality of invitees/participants, with invites/ participants being categorized as “Required: or “Optional” as shown  at reference numeral 342

Although highly suggested, Putterman does not explicitly teach:
“… dynamically …”

Herrin further teaches:
“… dynamically selecting to attend the event … ”

Herrin [040] teaches at step 210, the electronic calendar automatically detects a conflict between the one or more conference calls and electronic calendar entries.

Herrin [0050] discloses the electronic calendar of the user may allow a priority setting: for example, an on-line electronic meeting invitation from a particular person may have the highest priority and therefore overrides tasks scheduled during that on-line electronic meeting. The electronic calendar may schedule a higher priority transcription to be viewed by the user before the user views a lower priority transcription. ; Herrin [052] discloses the user determines whether to attend the conference call in the middle of the conference (the invention is not limited to conference calls) , at a  designated time., Herrin [050],[052], [056],[Figure 4]. 

Herrin [013] teaches the live transcription service may be integrated into calendaring systems to recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically (dynamically) and in real time.

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine receiving and accepting a meeting invitation, as taught by Putterman, the electronic calendar of user may allow a priority setting and the electronic calendar may schedule a higher priority, as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].


Regarding Claim 6,  (Original)

The method of claim 1, wherein the performing the action comprises …. subsequent to receiving the acceptance indication, one of the event or the at least one other event for the user to attend.  

[similar to claim 1], [similar to claim 5] 

Putterman [012], [021], [024] teaches  the user accepts meeting attendance for segments., Putterman [Figure 3B],[Figure 3C], [Figure 3D] and

Putterman does not teach:
“… dynamically selecting…”

Herrin teaches:
“… dynamically selecting…”

Herrin  [013],[040],[050],[052], [056],[Figure 4], and 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine categorizing ,meeting participants as “required” or “optional”, as taught by Putterman, with recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically and in real time., as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013].


Regarding Claim 7,  (Original)

The method of claim 5, wherein …. referring to a priority designation associated with the event and the at least one other event.  

[same as claim 5], Putterman teaches required and optional meeting attendees. [012], [021], [024] -[025], [Figure 3B],[Figure 3C], [Figure 3D],  and

Although highly suggested, Putterman does not explicitly teach:
“… dynamically selecting…”

Herrin teaches:
“… dynamically selecting…”

Herrin  [013],[050],[052], [056],[Figure 4], and 

Putterman teaches scheduling information indicating availability of each participant for each of a plurality of meeting segments corresponding to intervals of time spanning the duration of the meeting. Herrin discloses detecting one or more conflicts between meetings. It would have been obvious prior to the effective filing date to combine categorizing ,meeting participants as “required” or “optional”, as taught by Putterman, with recognize when overlapping calls are occurring, which call the participant is attending and not attending, and displaying in realtime what is being said and by whom in a selected meeting automatically and in real time., as taught by Herrin, to coordinate a meeting calendar with the calls a person is actually attending and provides a transcript of what is occurring on whichever call the person is not attending to allow the attendee to make an informed decision Herrin [013]. 

Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  VanBlon (US 10,924,544 B2) discloses notifying the user in response to the triggering calendar entry overlapping in time with a calendar entry of the second digital calendar. Li (US 2016/0148167 A1) teaches suggesting alternative meeting location and information relating to the estimated time of arrival of a participant. Byun (US 2019/0180248 A1) discloses the invitee may be more likely to reschedule the calendar event in view of a conflicting calendar event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/            Examiner, Art Unit 3624                                                                                                                                                                                            /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624